-m-
                                                                                                                                                                                                                                    '0Lflt
                                                                                                                                                                                                                                                  J~···
                                                                                                                                                                                                                                              'Zj'T  \:,~'-1j .I


                                                                                                                                                                                                                                . RECtE~VED ~ N             . ·.
                                                                                                                                                                                                                               COURT OF CRIMINAl APPFAI.~

              l                                                                                                                                                                                                                         NOV 05 2015
INRE :=cause 'No ) \ J                                Qf;XQ
WRIT HELD IN THE~) J.UDICIAL:                                                                                                                      .-                                                                          .· Abel ,Acosi~, Clerk
                                                                                                                                                   ·....
DISTRICT COURT. .      .
WASHINGTON COUNTY."nEXAS
                  I .                                                                                                                                                                            PRO SE·A~~LICANT~·
                                                                                                                                                                                                 DARREtL' W.HohAN#1014834
                                                                                                                                                                                                 POLUNSKY UNIT .
                                                                                                                                                                                                 3872 FM 350 SOUTH
                                                                                                                                                                                                 LIVINGSTON ~~k~S 77351
                                                                 }
                                                                ;~




 ABEL A'COSTA
              \ I       '
                                                                                                                                                                                                                          .!    ·_.:-




·CLERK .                  . f                                                                                                                                                                                        ..   ~




 COURT :oF CRI·MINAL APPEALS.
 P.O •. BOX 12308[ CAPITOL STATIO.N
 AU.STIN TEXAS.: 78711


     ,..                                                                                                              Clerk,                                                                             !•1,   ·:
                                                                                                                                                                                                    •-      I'




                                   PLEASE FIND E.NCLOSED T.HE FOLLtif4ING
LEGAL ·DOCUM.ENT TO BE FILED ON THIS COURT·s DOCKET IN'THB. ABOVE-
CRIM':J;NAL CAUSE NUMBER AS FOLLOWS:MOTION:FOR MANDAMUS c~·c~·p'.ART
4.0·4 A'No···MANDAMUS.Please ·file this on the Courts docket in the
above c~u~e and provide me with ~eturn ~edeipt.Thank you fo~··
your assistan6e in this matter.

                                                                                                      Sincerely

                                                                                                                       ~/~·
                                                                     ' '




                                                                                                  ,_'   ..     •'                         ,·;   ...



                                                                                                                                                  .: ..:   _;     -~   ';

                  ... ••· -:••.:1 f'. . ,'-.;~.'.   (' ~:··'... : .. 1'                                                                                                                                                                                                                         ·..'- . . .::.   -~:.r.',....~,:.
                     /    ~---:::   .



                                                                                                                                                                                                          : -1
                                                                                                                                                                                                            ,.·.·:   '




                                                                                       COURT OF CRIMINAL APPEALS

                                                                                                 AUSTIN TEXAS

                                                                                                                                                                    ,,
                                                                                                                                         1 4,-=~V=·-·.- - - - -
                                                                                                                        CAUSE No. -.LJ\\If-
                                                PRO SE APPLICANT/RELATOR
                                                DARRELL W.HOGAN
                                                vs
                                                TH~   STATE OF TEXAS
                                                RF;SPO~DENT                                                                                               ··i.




                                                                                   M~TION:FOR COURT MANDAMUS COD~-oF.~
                                                                                               CRIMINAL PROCEDURE Art.4.04
                                                                                                TRAP 72.1
                                                        \•

                                                        ~.


                                                TO TH~·HONORABLE COURT OF CRIMINAL APPEALS:
                                                Comes-~6w Da~rell ~.Hogan the Relator/pro se appl ic~n:t ancl'
                                                                                              .       t
                                                would ~p:resent to this court the' followfng:


                                                                                                              :t                                                .    }
                                                                                           J~R ~. ~ Qli: ~tr~9.~; -~..
                                                                                                                                                           ·'
                                                                                                                                                                         ,.   '-~~




                                                                                                             .      '    ...·J., ·.           -   .   .                               . ..    "' ..
                                                THIS COURT HOLD PLENA·RY POWER AND. J;UR!ISD,ICTION 'l'O EXEC~T~ A
                                                MANDAMUS COMPEL·LING THE CONVICTINGj COURT~ TO :ANSWER AND :COMPLY
                                                WITH LIMITA'!'ION ·.TIME STATUTE UND.ER CODE/ OF CRIMINAL P.ROCEDURE
                                                ART 11.07 §(c). ·3 see now CODE:OF.CRIMINAL PROQ~_D.~R~ 1frt 4~P,1'i
                                                TRAP
                                                  .
                                                     72.1 :Martin v Haml.in·25
                                                                        ·1 • -
                                                                                  S.W.3d 718.,719.                 .                      ~




                                                                                 ~-~                I I .--- · -
               '   ·- .
                    .    .-   _:;-........,.,                                                SHOt-J OF. CAUSE
li
    ):·.
    I                                           A~ early as ;t',h'e\·date·. q;f· September 912015 A • .o the rela·tor. Darrell
1
~   .   'l..   .                                Hogan
                                                  \ -;:
                                                        .T!iled
                                                        -:,.'I . , .,
                                                                         a'Appiicc:l't:ion
                                                                                 ••        , , .
                                                                                                     under·
                                                                                                       ,
                                                                                                            C.C.P·. Art ll.071in.the 21st
                                                                                                •''Jl?•~: ,>c'~ .                     '                                               '               .              •

                                                Juchci'all
                                                        • I       Distr1ct                Court  .of  WASHINGTON . COUNTY
                                                                                                                      .    TEXAS 1 IN CRIMINAL
                                                CAUSE .No • ......!\.\.~~-'-=aiC.lO::..·- - - -

                                                                                                             II.
                                                The convicting Court. 's· is falling· alseep on adj.ucicafion Statut·e
                                                for the I GREAT WRI.T where. the cp~:rt' in.,the. instant case-·fail;,eq to
                                                repohd in accord with Statute s~f out under          code of criminal
                                                procedute art 11.07.)3 ·(a) (b) w~Jch provide.tha~ Atforney
                                                represe?ting the State:~hall an~wer the appl1catLon          no later
                                                than t-he !.,?TH day o f i t ' s copy ~f the application received and
                                                the  secbt'ion (c)· provides that .the Court is to decide· whether             .
                                                there ~~e
                                                        I
                                                            controverted
                                                                    ,
                                                                              issues within 20
                                                                                            -
                                                                                               day's  of the expiration~
                                                                                                               ·.,         ..._,.
                                                of the time in which the State is allowed to answer:
                                                •                      ...   •                                                                             •                    ,,1       .




                                                                                           -1-
                                                                                                     •·   ·'   . --:::..:.,·,.:.,;_.
                                                                                                                      ~·-   ....


          ,'.~




Because the convicting. c·o~rt 2t'~-t·.. Judlcial District of
Washington County Tex~s . in cause. n? \\ 1 9!,@?0. . ha's, ea.iled to
.answ~r and comply w~,~~- Statute of Code ·of Ct;i:mi.nal~ Procedure;
 Article 1~.07 l 3 (a),{B) the relator Darrell Hogan moved th1s
 court tb execbte Manda~us,Ordering the Convicting Court. to give
 ans~er lin comp1 lance with the Statute set fort!:' ,,;C. C.•. P. Art 11. 07.
 §3 (a}fb)                                       ·                                      ·
                 .              \_

                                                                                            ..                                     .·.·'·
                                                                                                                                       ..~   ..
                                                                 ~EQU~STED   RE~JEF
                                                                                      ·./


                                          I                            ~                         .
 Wherefo~e Pr-~ises consider~d   the ~elator D~rre~l; Hogan prays
  tha~ this court grant- him relief in executing the attached
  Manda~rus in this cau~~ and Order the c~nvicting Court to·
  ~o~ply in answer to StatQte of CODE OF CRIMINAL PROCEDURE Art.
·.11 .•. 07·:§:3 (a) (B).·                ··           ·

-EXECUTED BEFORE THIS ~q['JORABLE COURT ON THIS~ THE.l_OAY OF
NPVEMBER 2015.                    "     .,.:··
                 •1!.   A'    ',•




                        ·.'   .·                                             .....
                         _,·_'

. ·,,··




                                              . \,'
                        i•"·l'                 -~ .   ',, ....




                                     I,




                                                • I
                                ·,:..;:,   .   .   ~   '   ,;.




                                                                     UNSWORN DECLARATION
                                                                          ......,.
                                                                 .                .
CIVIL 'PRACTICE AND REMEDIES CODE §132.000-132~003

              0                                                                           ~   I   0   J    -~    •· '

I 6arrell Hogan·#l014834 th~ reiator 'loc~~ed·at Polunsky Urtit
3872 FM. 350 SOUTH LI:V:INGSTON TEXAS 77351 do hereby swe.ar under
~h.e· pet:tal ty of perj·u.ry that the following i"egal ..document . MOTION:
F0R c·OURT MANDAMUS. CODE OF. CRIMINAL PROCEDURE Art. 4. 04 TRAP
1.'4- •. 1. fs true and. correct.         .     . .       ;{,     .
        '             ·.   ·,
EXECU'f.Eb ON                              THE 1st· Day of Novemb'~r 2015.
                                                                                                                                     ' ..
                                                                                                                                  . :·
                                                            _).'



                                                                          ·S/REtt/PR9·r~.:
                                                                                DAJ'{   . . .·
                                                                                      )                                                         -   .


                                                                                                          . ·~          .     .    . :· .       .




                  I   i-·



            .....




                                                                                                                                  •• •.     I




 .,·.




                                                                                                                        :,·                             l.




                                                                                  -3-
                                             •        I
                                                                                         ....
                                                                                            ,, .··                  ,f, ' ( :




                        : r·

                      _.........   -..   . _,,._,,,

                                                          COUR'l':·!!s~   CRIMINAL

                                                                  AUSTIN      TEXAS




INRE:tRIMINAL CAUSE Nb. 11,220

WRIT                    . r'- (b)                                                                            '·
        i;        ~




                                                                                                                                        ..
SIGNED AND EXECUTED BY THE UNDERSIGNED
                                     .                               .
                                                                                      AU~HORITY




                                                                                        PRESIDlNG:                       .,..
                                                                                                                         ~




                                                                                                                         ,1




         ·    ..·.·


        ...
         "




                                                                                                                                    t
                                                                                                                                i
                                                                                                                                J